209 S.E.2d 524 (1974)
23 N.C. App. 742
M. B. SAMPLE and Gertrude Y. Sample
v.
TOWE MOTOR COMPANY, INC.
No. 741DC596.
Court of Appeals of North Carolina.
November 20, 1974.
*525 Twiford, Abbott & Seawell by Christopher L. Seawell, Manteo, for plaintiff appellee.
Walter G. Edwards, Hertford, White, Hall, Mullen & Brumsey by Gerald F. White, Elizabeth City, for defendant appellant.
VAUGHN, Judge.
Actions for the recovery of real property, or of an estate or interest therein, or for the determination in any form of such rights or interest must be brought in the county in which some part of the subject of the action is located. G.S. § 1-76.
Plaintiffs alleged that they leased real estate, located in Pasquotank County, to defendant for a term of five years and that the lease was extended for an additional five-year term on 10 August 1972. Plaintiffs alleged defendant had breached the lease by (1) failing to make improvements to the premises and (2) by subleasing the premises. Plaintiffs alleged that they had notified defendant that it had breached the lease and requested defendant to vacate the premises. Plaintiffs asked the Court to order the lease terminated and enter a money judgment for damages.
The lease in question vested defendant with "an estate or interest" in real property. The action seeks to terminate that interest and will require the Court to determine the respective rights of the parties with respect to the leasehold interest. The order denying defendant's motion for a change of venue is reversed.
Reversed.
CAMPBELL and MORRIS, JJ., concur.